MEMORANDUM2
Joseph A. Murray appeals pro se the judgment of the district court dismissing his civil rights action arising from land use decisions made by the City of Yachats. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo and may affirm on any ground supported by the record. See Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998). Because Murray’s federal claims were inextricably intertwined with decisions of the Oregon state courts, the district court lacked jurisdiction and properly dismissed the federal claims. See Dubinka v. Judges of the Superior Court, 23 F.3d 218, 221-22 (9th Cir.1994); see also Marshall v. City of Yachats, 158 Or.App. 151, 973 P.2d 374 (Or.Ct.App.), rev. denied, 328 Or. 594, 987 P.2d 514 (Or.1999); Mills v. City of Yachats, 134 Or.App. 581, 896 P.2d 13 (Or.Ct.App.), rev. denied, 321 Or. 512, 900 P.2d 509 (Or.1995); Rendler v. Lincoln County, 76 Or.App. 339, 709 P.2d 721 (Or.Ct.App.1985) , aff'd, 302 Or. 177, 728 P.2d 21 (Or.1986) .
Having dismissed the federal claims, the district court did not abuse its discretion by declining to exercise supplemental jurisdiction over Murray’s state law claims. See Voigt v. Savell, 70 F.3d 1552, 1565 (9th Cir.1995).
We have not considered those portions of Murray’s briefs or excerpts of record which seek to introduce matters not properly before this court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
The City defendants’ request for attorney’s fees is denied without prejudice to renewal upon proper motion. See Fed. R.App. P. 38.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.